UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-4996


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

SUSAN MYERS WALLACE,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:09-cr-01103-HFF-1)


Submitted:   January 11, 2011             Decided:   February 7, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Lora E. Collins,   Assistant Federal Public Defender, Greenville,
South Carolina,    for Appellant.    William N. Nettles, United
States Attorney,    David C. Stephens, William J. Watkins, Jr.,
Assistant United   States Attorneys, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Susan Myers Wallace pleaded guilty to embezzlement, in

violation    of    18     U.S.C.     §    656       (2006).           The       U.S.   Sentencing

Guidelines       Manual     (2009)       called       for        a    sentencing        range    of

fifteen     to     twenty-one            months,          and        Wallace       received       a

fifteen-month sentence.             Wallace now appeals, claiming that the

district    court       imposed     a     procedurally               unreasonable        sentence

because it failed to provide an adequate explanation for the

sentence imposed.         We affirm.

            We review a sentence for reasonableness under an abuse

of discretion standard.             Gall v. United States, 552 U.S. 38, 51

(2007).       A    sentence        is     procedurally               reasonable        where    the

district     court      properly        calculated          the       defendant’s        advisory

Guidelines    range,       considered       the       18    U.S.C.          §    3553(a)   (2006)

sentencing       factors,    analyzed       any       arguments          presented         by   the

parties, and sufficiently explained the selected sentence.                                      Id.

at 49-50.         The district court is not required to “robotically

tick through § 3553(a)’s every subsection.”                                 United States v.

Johnson,    445 F.3d 339,     345    (4th          Cir.       2006).       However,      the

district    court    “must     place       on       the    record       an      ‘individualized

assessment’ based on the particular facts of the case before it.

This individualized assessment need not be elaborate or lengthy,

but it must provide a rationale tailored to the particular case

at hand and adequate to permit ‘meaningful appellate review.’”

                                                2
United   States       v.   Carter,     564 F.3d 325,    330    (4th    Cir.    2009)

(quoting Gall, 552 U.S. at 50) (internal footnote omitted).

              Upon    review,     we    conclude     that    the    district       court

provided      an     adequate     individualized      assessment,         taking    into

account counsel’s arguments for a below-Guidelines sentence, and

did not abuse its discretion in imposing Wallace’s fifteen-month

sentence.       See United States v. Lynn, 592 F.3d 572, 576, 578

(4th   Cir.    2010)       (providing    standard     of    review    for    properly

preserved procedural sentencing error);                see also Gall, 552 U.S.

at 46.

              We accordingly affirm the district court’s judgment.

We   dispense      with    oral    argument      because    the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                             3